DETAILED ACTION 
The amendment submitted on August 12, 2021 has been entered.  Claims 1, 3, and 5-20 are pending in the application.  Claims 11-12 and 15-20 are withdrawn.  Claims 1, 3, 5-9 are rejected and claims 10 and 13-14 are objected to for the reasons set forth below.  No claim is allowed.  
Allowable Subject Matter 
Except for the claim objections, below, claims 10 and 13-14 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any interven-ing claims.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on August 30, 2021 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to mogroside compounds and compositions thereof, is acknowledged.  Claims 11-12 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Withdrawn Rejections 
The rejection of claims 1, 3, 5-6, and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Woodyer (US 2014/0271748 A1) is withdrawn because “mogroside VI” (Formula 13) has been deleted from the claims.  The rejections of claims 10 and 13-14 under 35 U.S.C. 103 as being 
Claim Objections 
Claims 1, 10, and 13 are objected to because the word “novel” suggests a misleading legal conclusion under 35 U.S.C. 102.  Furthermore, the particular compounds are not, in fact, novel because they are found in nature.  The word “novel” should therefore be deleted from claims 1, 10, and 13.  
Claim Rejections — 35 USC § 101 
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
Claims 1, 3, and 5-9 are rejected1 under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more.  
MPEP 2106 explains that there are two criteria for subject matter eligibility.  First, the claimed invention must be to one of the four statutory categories listed in §101, namely, processes, machines, manufactures, and compositions of matter.  Second, the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  Judicial exceptions are things that courts have found to be outside of, or exceptions to, the four statutory categories of invention, such as natural phenomena and products of nature.  The Supreme Court has laid out a framework, which is referred to as the Mayo test or the Alice/Mayo test, for determining whether an applicant is Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217-18, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012)).  The first part of this framework is to determine whether the claims are directed to a judicial exception, such as a law of nature or a natural phenomenon.  If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.  
It is well established law that products of nature are a judicial exception to the four categories of patentable subject matter listed in §101.  When a law of nature or natural phenom-enon is claimed as a physical product, it is referred to as a “product of nature.”  Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena.  The eligibility analysis applied by the Office uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature.”  It is important to keep in mind that product-of-nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.  Neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.  Thus, a synthetic, artificial, or non-naturally occurring product is not automatically eligible because it was created by human inter-vention.  Instead, the key to the eligibility of all non-naturally occurring products is “whether they possess markedly different characteristics from any naturally occurring counterpart.”  See MPEP 2106.04(b).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state.  Markedly different charac-teristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis.  If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception.  If the analysis indicates that a nature-based 
A claim that recites a law of nature or a natural phenomenon requires further analysis to determine whether the claim integrates the exception into a practical application.  In general, “[a] claim that integrates a judicial exception,” such as a product of nature, “into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  See MPEP 2106.04(d).  The Supreme Court has described the second part of the test as the “search for an ‘inventive concept.’”  Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  See MPEP 2106.05.  
The instant claims recite various naturally occurring mogroside compounds, which appli-cant admits (see, e.g., applicant’s specification at p. 5) are isolated from Siraitia grosvenorii fruit.  The claims (see, e.g., claim 1) further require that these compounds be “[i]solated and purified,” but the claimed mogroside compounds are nevertheless identical to compounds found in nature.  As explained above, “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”  See MPEP 2106.04(b).  The mogrosides listed in claim 1 are products of nature, so the examiner concludes that the claims are directed to a judicial exception.  
Furthermore, claims 1, 3, and 5-9 do not integrate the exception into a practical applica-tion.  Note that the naturally occurring S. grosvenorii fruit itself is a “composition,” “consumable, and “food product” within the meaning of claims.  Applicant’s own specification (see, e.g., Example 1 at pp. 13-14) explains that this naturally occurring fruit also includes the “additional mogrosides” recited in claims 1, 3, and 5.  It is the examiner’s impression that at least some of the naturally occurring carbohydrates, flavors, fiber sources, and so forth recited in claims 6-7 would also necessarily be expected components of the naturally occurring S. grosvenorii fruit.  
claim 11 recites a meaningful limit on the judicial exception and represents an inventive concept.  It is therefore suggested that claim 1 be amended to require that “the concentration of at least one isolated or purified mogroside compound of claim 1 is below the threshold flavor recognition concentration of the compound.”  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner acknowledges that a prior rejection under §101 was withdrawn (see the final action mailed on May 20, 2021) in view of an amendment to the claims.  As applicant’s representative will no doubt appreciate, there have been several recent significant developments in this area of the law, which necessitates revisiting the patent eligibility of the claimed subject matter.